Citation Nr: 1647548	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  15-15 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Atlanta, Georgia, certified the appeal to the Board.


FINDING OF FACT

The evidence demonstrates that the Veteran has PTSD that has been medically attributed to in-service personal assault; the occurrence of the personal assault is supported by evidence of behavior changes. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he was sexually assaulted in 1974, at his sergeant's home.  Following review of the evidence of record, the Board finds that service connection is warranted.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, such as, a nexus between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence diagnosing the condition; a link established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138   (1997).

Parenthetically, the Board notes that the DSM-IV was updated with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM-V).  Effective March 19, 2015, VA adopted as final, without change, its interim rule amending the portion of its Schedule for Rating Disabilities (i.e., 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130) dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  See 53 Fed. Reg. 14308 (March 19, 2015).  However, the provisions of the rule only apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Moreover, because the DSM-V did not substantially change the definition of PTSD, the Board finds that it may adjudicate the current appeal without first providing the Veteran with notice of this change in the regulation because this lack of notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 38 C.F.R. § 3.304 (f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In making all determinations, the Board must fully consider the lay assertions of record.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

First, the Board finds that there is credible supporting evidence that the claimed in-service sexual assault occurred.  In April 2014, the Veteran reported that a sergeant assigned to his supply squadron raped and assaulted him while he was stationed at the Charleston Air Force Base.  In his April 2014 and January 2015 statements, the Veteran reported that the sexual assault occurred in August 1974.  He reported that the sergeant invited the Veteran to his house and asked for his help completing household chores.  After working, the sergeant offered the Veteran alcohol, at which time, the sergeant began "to come on to" the Veteran.  The Veteran refused the sergeant's advances and told the sergeant that he was going back to the air force base.  In response, the sergeant hit the Veteran with "something . . . over and over," until the Veteran was "out of it."  At which point, the Veteran reports that the sergeant raped him.    

In a November 2015 affidavit, the Veteran's sister corroborated his account by recounting a conversation she had with the Veteran.  Although she did not provide a specific date of the conversation, the sister indicated that she and the Veteran contemporaneously served in the military.  Also, she stated that the conversation took place after the Veteran separated from service, but before she separated.  The sister reported that, during her encounter with her brother, she noticed changes in his demeanor: "[The Veteran] was no longer the happy-go-lucky man with the lager-than-life smile."  On that day, the Veteran told her about the sexual trauma he experienced.  The Board finds this evidence particularly probative. 

In late 1976 or early 1977, the Veteran requested to separate early from service.  In his request, the Veteran explained that he had become "disenchanted with the military organization."  Ultimately, the Veteran's request was approved and he separated from the military on April 15, 1977.

The Board observes that, following service, the Veteran consistently, credibly, and completely reported his trauma to several VA clinicians.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (holding that postservice medical records can be used to establish the occurrence of a stressor).  In August 2013, the Veteran requested admittance into the outpatient, Trauma Recovery Program at the Atlanta VA Medical Center.  During intake, the clinician recorded that the Veteran experienced "MST - Rape and physical assault at first duty assignment at Charleston AFB."  Ultimately, the intake clinician determined that the Veteran met the criteria for PTSD, and he was accepted into the treatment program.  Following his admittance, the Veteran consistently recounted the events surrounding his trauma to VA clinicians in September 2013, April 2014, July 2014, August 2014, September 2014, October 2014, and February 2015.

The Veteran also reported his trauma to Dr. Logsdon in August 2015.  In diagnosing the Veteran with PTSD, Dr. Logsdon relied on the Veteran's report of the sexual trauma he experienced by his superior officer.  Dr. Logsdon remarked that prior to service there was no evidence of alcohol or drug abuse; but after service, there is evidence of the Veteran abusing substances, suggesting that such use was a coping mechanism.

In light of the Veteran's consistent statements; his sister's corroborating statement; and in particular her statement regarding the changes she observed in his behavior; his request for early separation, expressing that he had become "disenchanted with the military organization"; the Trauma Recovery Program's statements and admittance of the Veteran; the VA treatment records and private treatment records; and the Veteran's life changes, including alcohol abuse and drug abuse, the Board finds that there is sufficient credible supporting evidence that the MST occurred.

Second, the Board finds that there is adequate medical evidence diagnosing the Veteran with PTSD based on the in-service personal assault.  Here, Dr. Vazquez of the Peachford Behavioral Health System first diagnosed the Veteran with PTSD in April 2013.  In July 2013, a VA clinician diagnosed the Veteran with PTSD, specifically noting MST.  Since then, the Veteran continued treatment for PTSD. VA treatment records indicate that the Veteran has been diagnosed with PTSD consistently from April 2013 to August 2014. 

The Veteran was first afforded a VA examination in connection with his claim in August 2014.  He reported a history of drug abuse, depression, sleeplessness, auditory hallucinations, a history of suicidal ideations, and a sexual assault in service.  Ultimately, the examiner did not provide a diagnosis for PTSD; however, the examiner diagnosed the Veteran with Major Depressive Disorder (MDD), recurrent, severe, with psychotic features.  In reaching his conclusion, the examiner reasoned that the Veteran did not meet DSM-IV diagnostic criteria because the Veteran's claims file did not include any medical records confirming psychiatric care and hospitalization linking the in-service incident to his current psychiatric condition.  

Following the examination, the Veteran continued to seek treatment at local VA treatment centers, specifically, in September 2014 and October 2014.  In February 2015, VA treatment records indicate that the Veteran was diagnosed with MDD and PTSD.  

In August 2015, Dr. Logsdon diagnosed the Veteran with chronic PTSD.  Dr. Logsdon conducted a lengthy, two-hour examination of the Veteran and reviewed the Veteran's entire claims file.  Dr. Logsdon stated that the Veteran was "experiencing symptoms of persistent and increased arousal, avoidance of stimuli associated with service related events of trauma, and persistent re-experiencing of the traumatic event."

The Board finds Dr. Logsdon's medical opinion to be more probative than that of the VA examiner because it provides greater detail and reasoning.  Also, Dr. Logsdon's opinion is based on a thorough examination of the Veteran and the Veteran's claims file.  The Veteran's long history of PTSD treatment within the VA medical system lends additional support to the Veteran's diagnosis of PTSD based on the in-service personal assault.  Therefore, the Board finds that there is adequate medical evidence diagnosing the Veteran with PTSD. 

Last, the Board finds that there is adequate medical evidence linking the Veteran's current symptoms and the sexual assault.  Dr. Logsdon noted in his August 2015 medical report that prior to the Veteran's service there was no evidence of substance abuse, homelessness, required mental health care, or joblessness.  However, the Veteran reported to Dr. Logsdon that he "began using substances immediately upon discharge from the military."  In addition, the Veteran is currently unemployed and homeless.  Dr. Logsdon further commented that the Veteran requested an early discharge from military service, despite receiving "glowing accolades and a recommendation for NCO Preparatory School."  Dr. Logsdon also considered the fact that the Veteran had been "hospitalized three times in the three years since disclosing the military sexual assault."  Ultimately, Dr. Logsdon concluded that it was his medical "opinion that to a reasonable degree of medical certainty ... it is more likely than not that the service related event, of being beaten and raped created the Posttraumatic Stress Disorder and that this chronic illness continues to be currently present and is affecting his functioning on a daily basis."

The VA examiner issued a negative nexus opinion in August 2014.  The examiner based her conclusion on the fact that there was no evidence in the claims file of "psychiatric care and hospitalization."  However, the VA examiner noted that the Veteran reported hospitalization and psychiatric care.  Since the VA examiner issued her opinion, the Veteran's claims file has been supplemented with VA treatment records and private treatment records, documenting the Veteran's long history with PTSD and hospitalizations from 2013.  The records include July 25, 2014 VA treatment records, recording the Veteran's three-week hospitalization (March 22, 2013 - April 3, 2013) at Peachford Hospital.  In addition, the records include the April 6, 2013 discharge summary from the Peachford for Behavioral Health System of Atlanta.  This discharge summary notes the Veteran's hospitalization and treatment for both MDD and PTSD. 

The Board affords the VA examination little probative weight because since the examination the Veteran's claims file has been supplemented with highly relevant medical records.  In contrast, Dr. Logsdon's opinion is highly probative because he provided a thorough examination of the Veteran and reviewed the Veteran's most current claims file, noting specifically the Veteran's long history of PTSD and the hospitalizations in 2013.  Therefore, the Board concludes that there is adequate medical evidence linking the Veteran's sexual assault to his current diagnosis of PTSD.
 
Therefore, all three elements of 38 C.F.R. § 3.304(f) have been met, and service connection on a direct basis for PTSD, as due to MST, is warranted.  38 U.S.C.A. §  5107(b); 38 C.F.R. §  3.102.


ORDER 

Service connection for PTSD is granted.





____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


